Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000189
                                                        04-MAR-2013
                                                        11:39 AM



                       NO. SCWC-10-0000189
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

      PETER JOSEPH ELSENBACH, Respondent/Plaintiff-Appellee,
                                vs.
    RONDA LEE RAMOS-ELSENBACH, Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-10-0000189; FC-D NO. 07-1-132K)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellant Ronda Lee Ramos-
 Elsenbach’s Application for Writ of Certiorari filed ex officio
 on January 22, 2013, is hereby rejected.
           DATED: Honolulu, Hawai#i, March 4, 2013.


 Ronda Lee Ramos-Elsenbach            /s/ Mark E. Recktenwald
 for petitioner pro se
                                      /s/ Paula A. Nakayama

                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack